1
2
3
                           UNITED STATES DISTRICT COURT
4
                        SOUTHERN DISTRICT OF CALIFORNIA
5
6
      UNITED STATES OF AMERICA,
                                                     Case No.: 17cr1680 JM
7
                              Plaintiff,
8
            v.                                       ORDER AND JUDGMENT TO
9                                                    DISMISS WITHOUT
      SONIA LETICIA SALAZAR-AYALA,                   PREJUDICE
10
11                            Defendant.
12
13
           Upon motion of the United States of America and good cause appearing,
14
           IT IS HEREBY ORDERED that the Information in the above-entitled case as it
15
     relates to Defendant SONIA LETICIA SALAZAR-AYALA be dismissed without
16
     prejudice.
17
           IT IS SO ORDERED.
18
     DATED: March 19, 2020
19
20
21
                                           HONORABLE JEFFREY T. MILLER
22                                         United States District Judge
23
24
25
26
27
28
